Citation Nr: 0003921	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran had active naval service from May 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) August 1997 rating decision which 
denied, inter alia, service connection for a right eye 
disability and a skin disorder, and deferred adjudication of 
a claim of service connection for depression.  The veteran 
was notified of this decision in a September 1997 letter from 
the RO.

By April 1998 rating decision, the RO denied the veteran's 
claim of service connection for depression.  By the October 
1998 hearing, the veteran filed a notice of disagreement with 
regard to this issue, and a statement of the case was issued 
in May 1999.  38 U.S.C.A. § 7105.  However, as he did not 
file a substantive appeal with regard to this issue, it is 
not in appellate status.  38 C.F.R. § 20.202 (1999).  Thus, 
the only issues on appeal are as stated on the title page of 
this decision.

In his November 1997 substantive appeal, the veteran notified 
the RO that he wished to appear personally at a hearing at 
the RO before a traveling Member of the Board.  However, by 
VA Form 21-4138 received in October 1998, he indicated that 
no longer wished to be scheduled for such a hearing.  The 
Board will proceed below in accordance with the veteran's 
specified wishes.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
the veteran's right eye disability to his period of service 
or any incident therein.

2.  No competent medical evidence has been presented to link 
the veteran's skin disorder to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right eye disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right eye disability resulted 
from being hit in the face with a refrigerator door during 
his period of service; thus, he argues that service 
connection is warranted for a right eye disability.  He also 
contends that he has a skin disorder which began in service, 
and that service connection is warranted for a skin disorder.

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether he has 
presented evidence that his claims of service connection are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  The appellant must 
submit evidence in support of his claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107 (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

I.  Right Eye Disability

A review of the veteran's service medical records discloses 
that, at the time of his January 1969 service entrance 
medical examination, a clinical evaluation of his right eye 
revealed normal findings and 20/20 right eye vision was 
noted.  In the accompanying Report of Medical History, he 
indicated that he had not had any right eye trouble, and that 
he had not worn glasses or contact lenses.  A June 1970 
record shows that he was hit in the left eye with a door; as 
an aside, he is now service-connected for a left eye 
condition.  There were no reports or findings of any injury 
relative to his right eye.  His April 1971 service separation 
medical examination shows that a clinical evaluation of his 
right eye revealed normal findings, and 20/20 vision was 
recorded as to his right eye.

VA outpatient treatment records, dated from June 1977 to 
December 1998, do not show that the veteran was treated for 
right eye disability.

Private medical records, dated from July 1981 to March 1996, 
do not show that the veteran complained or was treated for 
right eye disability.

On VA medical examination in June 1997, the veteran was 
diagnosed as having poorly controlled diabetes with evidence 
of retinopathy, an early cataract, hypertensive vascular 
changes and myopic astigmatism.

At his October 1998 hearing, the veteran testified that he 
had a right eye disability which resulted from being hit in 
the face with a refrigerator door during service.  He also 
testified that his right eye vision was blurry and required 
him to wear glasses.

On the basis of the foregoing evidence, the Board finds that 
the veteran has not presented evidence of a well-grounded 
claim of service connection for a right eye disability.  
There is no competent medical evidence of record establishing 
that his right eye disability is of service origin.  In 
particular, while his service medical records show that he 
was hit in the face with a door in 1970, they are totally 
devoid of any report or clinical finding that he injured his 
right eye or that he incurred a chronic right eye disability.  
Moreover, his right eye was found to be normal with 20/20 
vision at the time of his service separation examination.  
Likewise, post-service VA outpatient treatment and private 
medical records fail to disclose any report or finding of a 
right eye disability of in-service origin.  Although a June 
1997 VA examination report shows that the veteran has 
retinopathy, an early cataract, hypertensive vascular changes 
and myopic astigmatism, that report fails to establish a 
causal relationship between the disabilities and service or 
any incident therein.  Thus, as there is no competent medical 
evidence of record which establishes that the veteran has 
right eye disability of service origin, his claim of service 
connection for a right eye disability is not well grounded.  
Caluza, 7 Vet. App. at 506.

II.  Skin Disorder

The veteran's service medical records show a clinical 
evaluation of his skin revealed normal findings on January 
1969 service entrance medical examination.  In the 
accompanying Report of Medical History, he indicated that he 
had not had any skin disease.  His April 1971 service 
separation medical examination also shows that a normal 
clinical evaluation of his skin.

VA outpatient treatment records, from June 1977 to December 
1998, show that an April 1985 examination of the veteran's 
chest revealed brown macules.  It was noted that he had a 
rash on his chest for a few years.  The assessment was post-
inflammatory hyperpigmentation.  A May 1995 record shows that 
he reported that he had rashes which were caused by his use 
of chemicals.  In June 1997, he was seen with complaints of a 
blistering skin rash on his fingers.  It was noted that his 
complaints appeared to be service-connected.  Examination 
revealed that he had a very inconspicuous blistering rash on 
the ring finger of his left hand.  A July 1997 record shows 
the assessment of dyshidrosis and folliculitis of the legs 
and hands.

Private medical records, dated from July 1981 to March 1996, 
show that the veteran was assessed as having dermatitis on 
occasion.  They also include an October 1984 phone message 
wherein it was noted that the veteran reported that "Agent 
Orange" had again broken out on his left side.

At his October 1998 hearing, the veteran testified that he 
had a skin disorder which had its onset during his period of 
service.  He also testified that he was treated for a skin 
disorder during service.

Based on the foregoing, the veteran has not presented 
evidence of a well-grounded claim of service connection for a 
skin disorder.  There is no competent medical evidence of 
record establishing that his skin disorder is of service 
origin.  Specifically, his service medical records show no 
report or clinical finding of a skin disorder.  Rather, his 
skin was clinically shown to be normal at the time of his 
service separation examination.  In addition, although post-
service VA and private medical records show that he was 
assessed as having various skin disorders on occasion years 
after service, these records do not establish any causal link 
or nexus between the skin disorders and his period of 
service.  Rather, an April 1985 VA record shows that he had a 
rash on his chest for the previous few years.  A May 1995 VA 
record shows that he reported his rashes were caused by his 
using chemicals.  The Board is aware that VA records include 
a June 1997 notation that the veteran's complaints of a skin 
rash appeared to be service-connected.  The Board is also 
aware that the private medical records include an October 
1984 phone message wherein it was noted that the veteran 
reported that "Agent Orange" had again broken out on his 
left side.  However, these notations appears to simply 
reflect his own recitation of complaints, rather than a 
medical determination.  A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995)  Thus, as there is 
no competent medical evidence of record which establishes 
that the veteran's skin disorder is of service origin, his 
claim of service connection for a skin disorder may not be 
viewed as well grounded.  Caluza, 7 Vet. App. at 506.

III.  Additional Matters

The Board has carefully considered the veteran's testimony 
regarding the etiology of his right eye disability and skin 
disorder.  However, as a layman, he is not qualified to 
render such an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In denying the veteran's claims of service connection for a 
right eye disability and a skin disorder, the Board has 
considered the matter of resolution of the benefit of the 
doubt.  However, the benefit-of-the-doubt rule is only 
applicable when a claim is well grounded.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Such is not the case where there 
is no competent evidence of record establishing a causal 
connection between a right eye disability and the veteran's 
period of service, or a skin disorder and his period of 
service.

ORDER

Service connection for a right eye disability is denied.

Service connection for a skin disorder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

